Citation Nr: 0609624	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  00-00 222	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

The character of the veteran's discharge from service for the 
period from September 16, 1991 to March 31, 1993.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had honorable military service for VA purposes 
from September 1987 to September 15, 1991; his discharge for 
the period from September 16, 1991 to March 31, 1993 is 
considered to be under other than honorable conditions.

This case was remanded by the Board of Veterans' Appeals 
(Board) in March 2005 to the Department of Veterans Affairs 
(VA) Regional Office in Milwaukee, Wisconsin (RO) for 
additional development.


FINDINGS OF FACT

1.  The appellant received a discharge under other than 
honorable conditions for his service from September 16, 1991 
to March 31, 1993.

2.  During the above noted period of active service, the 
appellant committed the following offenses: three failures to 
go to the appointed place of duty, disrespect towards a 
superior petty officer, incapacitation for duty, driving with 
a suspended license, and driving under the influence.  

3.  The appellant was not insane at the time of the 
commission of his offenses.


CONCLUSION OF LAW

The character of the appellant's discharge for the period 
from September 16, 1991 to March 31, 1993 is a bar to 
receiving VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 
2002); 38 C.F.R. § 3.12 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the veteran on the requirements involving the 
character of the veteran's discharge was not provided in this 
case until after the Statement of the Case.  Nevertheless, in 
April 2005, the RO sent the veteran a letter in which he was 
informed of the requirements involving character of 
discharge.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get relevant evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  No 
additional private medical evidence was received from the 
veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  The April 2005 


letter stated "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
provisions of 38 C.F.R. § 3.159(b)(1) were provided to the 
veteran in the November 2004 supplemental statement of the 
case.  It is clear from these documents that the RO was 
asking for any records related to the veteran's claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.
 
VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue involves the matter of the character of 
the veteran's discharge from service on March 31, 1993.  
Consequently, a current physical examination is not 
relevant to the claim.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his July 2004 RO hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2005).  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).



Analysis

Under governing law, a discharge or release is considered to 
have been issued under dishonorable conditions in certain 
circumstances, specified in 38 C.F.R. § 3.12(b).  A discharge 
under other than honorable conditions will be considered to 
have been issued under dishonorable conditions if it is 
determined that it was issued because of willful and 
persistent misconduct.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(d).  Such discharge is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release or unless otherwise specifically provided.  See 38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  A discharge because 
of a minor offense will not, however, be considered willful 
and persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

The appellant had active service from September 1987 to March 
31, 1993.  His original DD Form 214, Certificate of Release 
or Discharge from Active Duty, shows the character of his 
service was "under other than honorable conditions."  
Although an administrative decision of the RO, dated in 
December 1998, determined that the character of his discharge 
barred him from receiving VA benefits, a revised 
administrative decision in June 2000 determined that his 
first enlistment from September 16, 1987 through September 
15, 1991 was under other than dishonorable conditions.  His 
period of service from September 16, 1991 through March 31, 
1993 remained dishonorable for VA benefit purposes.  

The veteran's service medical records reveal that he was 
discharged under other than honorable conditions on the basis 
of misconduct due to a pattern of misconduct and misconduct 
due to commission of a serious offense.  Between September 
16, 1991 and March 31, 1993, it was reported that the veteran 
committed the following civilian and military offenses: 
driving with a suspended license in April 1992, driving under 
the influence in November 1992, three failures to go to the 
appointed 


place of duty in February 1993, disrespect towards a superior 
petty officer in February 1993, and incapacitation for duty 
in February 1993.  It was recommended that he be separated 
from service under other than honorable conditions on the 
basis of misconduct.  

There is no evidence, nor does the appellant otherwise 
allege, that he was insane at the time of the commission of 
the offenses noted above.  Accordingly, the exception 
provided for the bar to benefits predicated on misconduct 
based upon a finding of insanity is not for application.  See 
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

In light of the number of the veteran's offenses committed 
between September 16, 1991 and March 31, 1993, the Board 
concludes that his offenses in service constituted willful 
and persistent misconduct, and that he was, in fact, 
discharged on this basis.  Moreover, the Board finds that his 
offenses cannot be considered minor in nature, since the 
offenses were clearly the type of misconduct that prevented 
the proper performance of his military duties.  See Stringham 
v. Brown, 8 Vet. App. 445 (1995); Cropper v. Brown, 6 Vet. 
App. 450 (1994).

The veteran has provided contentions to mitigate his 
offenses.  He testified at his July 2004 RO hearing that he 
had received head trauma in September 1991 that caused severe 
headaches, irritability, and anger, resulting in the use of 
alcohol to self-medicate and the uncharacteristic behavior 
that got him in trouble.  However, that the veteran reported 
in service that he started drinking before he entered service 
and that he did not complain of headaches or related problems 
after his head injury in service.  Moreover, his explanation 
does not justify the commission of the offenses for which he 
was punished.  

The Board therefore concludes that the appellant's discharge 
for the period from September 16, 1991 through March 31, 1993 
was dishonorable in nature and, consequently, constitutes a 
bar to VA benefits as contemplated in § 3.12(a).



The Board has considered the doctrine of reasonable doubt in 
reaching this decision; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The veteran's appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


